                        UNITED STATES DISTRICT COURT
                        WESTERN DISTRICT OF MICHIGAN


LE CHEN,

          Plaintiff,                           Hon. Paul L. Maloney

                                               Case No. 1:19-cv-00651
v.

LANSING POLICE DEPARTMENT,
et al.,

          Defendants,
________________________________/

               ORDER DENYING IN FORMA PAUPERIS PETITION

      This matter is before the Court on plaintiff's application to proceed without

prepayment of fees.     (ECF No. 2).   Plaintiff’s application indicates that he has

approximately $3,470.00 per month in discretionary income.          (See ECF No. 2,

PageID.15-19). Plaintiff also states that he has a combined $14,000.00 in his bank

account and/or on hand. (Id. PageID.16). Based on this information, plaintiff has

failed to demonstrate an inability to pay the full filing fee, as is required by Local

Rule 3.4(b). Accordingly, plaintiff’s application to proceed in forma pauperis (ECF

No. 2) is DENIED. Accordingly,
      IT IS ORDERED that plaintiff shall pay the $400.00 filing fee no later than

September 16, 2019. Failure to timely pay the filing fee will result in a dismissal of

this case.

      IT IS SO ORDERED.



Date: August 19, 2019                          /s/ Paul L. Maloney
                                              Paul L. Maloney
                                              United States District Judge




                                          2
